Election/Restrictions
Applicant's election with traverse of a drive shaft (Group I) in the reply filed on April 22, 2021 is acknowledged.  The traversal is on the ground(s) that applicant believes there is no significant search burden shown.  This is not found persuasive because absence of restriction there would be undue burden on the examiner for reason(s) noted in detail in the restriction requirement mailed March 2.
The requirement is still deemed proper and is therefore made FINAL.

Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 22, 2021.

Drawings
The drawings are objected to because they fail to show:
First and second diaphragm members and a tubular portion being formed of fiber-reinforced polymer matrix composites (Claim 1).  See MPEP 608.02 for the appropriate cross hatch pattern to depict such material(s).
A separate fiber-reinforced polymer matrix composite sleeve providing reinforcement (Claim 5).
At least one undulation that extends radially inwardly (Claim 15).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites, “said sleeve is provided on a radially surface of said joint.”  It’s meaning is unknown.

Claim Rejections - 35 USC § 102
Claims 1, 3, 10 & 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geislinger, US 7,677,980.  Geislinger shows a drive shaft (1) for selectively connecting a drive input (2) to an output (3), said drive shaft comprising: 
a tubular portion (10); 
a first diaphragm member (4); and 
a second diaphragm member (7) displaced axially along the shaft from the first diaphragm member, said first and second diaphragm members each being formed with two axial ends (leftmost 12 in Fig. 1, 13, 14, 15) and at least one undulation (11, rightmost 12 in Fig. 1) extending radially of said ends, and the tubular portion connecting said first and second diaphragm members, said first and second diaphragm members and said tubular portion being formed of fiber-reinforced polymer matrix composites (col. 5, lines 19-22), and said first and second diaphragm members connected to first and second axial ends (23, 24) of said tubular portion through a mechanical connection (22) at joints,
wherein said mechanical connection receives reinforcement (40, 49, 51),
wherein a mechanical radial fastener (47) is provided to further secure said first and second diaphragms to said tubular portion,
wherein Fig. 1 shows the at least one undulation extends radially outwardly of said ends.

Claim Rejections - 35 USC § 103
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Geislinger.  Geislinger shows a drive shaft (1) with a diaphragm member (4, 7) having at least one undulation (11, 12), but does not expressly disclose the one undulation extends radially inwardly of axial ends (12-15).  However, it would have been obvious to one of ordinary skill in the art to modify the drive shaft by making one undulation extend radially inwardly, since such a modification would be a mere change in the shape of the undulation.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 2, 4-9 & 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Geislinger in view of Nishino, US 4,624,486.  Geislinger shows a drive shaft (1) formed of fiber-reinforced polymer matrix composites comprising a reinforced mechanical connection (22) at joints.  Geislinger does not expressly disclose a separate fiber-reinforced polymer matrix composite sleeve provides said reinforcement.  At Fig. 1, Nishino shows a drive shaft (101-102) formed of fiber-reinforced polymer matrix composites comprising a mechanical connection with a separate fiber-reinforced polymer matrix composite sleeve (105).  At col. 2, lines 9-12, Nishino teaches providing the separate fiber-reinforced polymer matrix composite sleeve in order to provide a firm connection.  It would have been obvious to one of ordinary skill in the art to modify the drive shaft of Geislinger by including a separate fiber-reinforced polymer matrix composite sleeve in in order to provide a firm connection as taught by Nishino.
As to claim 2, at Figs. 1 & 2, Nishino shows the separate fiber-reinforced polymer matrix composite sleeve (105) is cured (i.e. welded) at the connection of the members (101 & 102).

As to claims 5, 7 & 9, at Fig. 1, Nishino shows radially inward sleeve (105) provides reinforcement.
As to claim 8, at Fig. 5, Nishino shows a second sleeve (16) is provided at a radially outer surface of said joint.
Claims 6 & 11-13 recite features pertaining to embodiments that are disclosed in the instant application as obvious variants of those that are unpatentable over Geislinger in view of Nishino.  As such, those embodiments/features are obvious and these claims are likewise unpatentable over Geislinger in view of Nishino.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Greg Binda/Primary Examiner, Art Unit 3679